       Case 2:21-cv-04896-MCS-MRW Document 9 Filed 06/17/21 Page 1 of 1 Page ID #:46




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
VAST VANTAGES, LLC                                               CASE NUMBER


                                                                               CV 21-4896 PA (MRWx)
                                                 PLAINTIFF(S)
                                 v.
BISHAL BHANDARI,                                                         NOTICE    NOTICE AND ORDER
                                                                        REGARDING TRANSFER AND/OR
                                                                        REASSIGNMENT OF PATENT CASE
                                              DEFENDANT(S).


IT IS HEREBY ORDERED, pursuant to General Order 19-10, that:

         this case be transferred to the Patent Pilot Program and reassigned as necessary to participating judges.

         all discovery matters that are or may be referred
                                                         d to a magistrate judge
                                                                           j dge be reassigned to a Program
                                                                           ju
         Magistrate Judge.

          June 17, 2021
                 Date                                              United
                                                                   Unit
                                                                      ted States District
                                                                                 D strict Judge / Magistrate Judge
                                                                                 Di


                                         NOTICE TO COUNSEL FROM CLERK
As ordered above, or as directed by General Order 19-10 without need of further order, this case has been
reassigned as follows:

        from Judge Percy Anderson
        to Judge   Mark C. Scarsi                               , for all further proceedings.

        from Magistrate Judge
        to Magistrate Judge                                                , for any discovery matters that are or
        may be referred to a magistrate judge.

On all documents subsequently filed in this case, please substitute the initials                 MCS        after the case
number, so that the case number will now read :
                                          2:21-cv-04896 MCS(MRWx)
This is very important because documents are routed to the assigned judges by means of these initials.

cc:      Previous Judge(s)

CV-128 (11/19)               NOTICE/ORDER REGARDING TRANSFER AND/OR REASSIGNMENT OF PATENT CASE
